NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MARIA DE LOS ANGELES                             No. 13-72330
HERNANDEZ, AKA Maria Delosange
Hernandez,                                       Agency No. A070-959-709

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Maria De Los Angeles Hernandez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for withholding of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      Hernandez conceded that she did not establish past persecution because she

did not suffer domestic abuse in Mexico, the country of removal. Substantial

evidence supports the BIA’s finding that Hernandez failed to establish it is more

likely than not that she will face future persecution in Mexico. See Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too

speculative); Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th Cir. 2011) (in the

absence of past persecution, the burden is on the applicant to show that relocation

would be unreasonable). Accordingly, her withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                      2                                        13-72330